DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 09/12/2022.


Response to Arguments
Applicant’s arguments with respect to claim(s) are rejected under 103(a) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	Applicant argued in the remark that Lindeman '698 does not recognize that VOIP was essentially responsible for allowing voice and data to flow in the same way, to the same destinations. This is evident in Lindeman's description of handling spam messaging, but not calls. Lindeman '698 has a complicated method and apparatus for handling messages, one that requires an originator to respond to a request for a reply. Figure 8 of Lindeman '698, is reproduced below, and it illustrates how complex the disclosed system must be to provide a spam filter for messages. In essence, the user must interact with the message sender, which all unto itself, is exactly what the present invention avoids - unwanted interaction with an unwanted caller or message sender.

 	Examiner respectfully disagrees, the previous claim limitation did not include the VOIP call, So examiner updates the search and  the newly prior arts Kuykendall  disclosed  receiving, at a call processing system, a call or message from an originator to a recipient user of the call processing system [par 0053  An Incoming Call (101) event, i.e. call or message,  will be detected, i.e. receiving,  on a device operating platform (at a call processing system)]; determining, at the call processing system, whether the originator of the call or message is present of identifiers of originators of calls or messages ( par 0004 the callee to determine, i.e. determining,  the identity of the caller prior to answering the telephone call. Caller identification, also known as Automated Number Identification (ANI) or Originating Line Information (OLI) and provides information about the telephone number from which the incoming call is originating, and frequently the name of the subscriber of that number. However, while such information may identify a caller and par 0009 determine the recommended disposition of the call); and handling, at the call processing system, the call or message differently based on which identifiers in which the originator is present ( par 0008 0008] The query to the database(s) will include the ANI (which is normally the originating phone number) and presents to the user (the "callee") enough information that the callee (or the software running on his telephone or local computer) can decide, i.e. handling,  to accept or reject the call. If the callee uses VOIP, the VOIP server, i.e. handling the call from the caller can initiate the query to the server, which will process the request and then notify the client of its analysis of the incoming call), 
wherein the call processing system is a VOIP based private branch exchange (par 0008/0016 the callee uses VOIP, the VOIP server, i.e. handling the call from the caller can initiate the query to the server and par 0021 Some information can be pre-filled in based on the phone's internal phone book or the server's , i.e. private branch exchange,  knowledge of the call (e.g., the other party's name and business) or characteristics of the call and 0027 at the start of a call, as the phone is ringing, the user may be presented with the standard contact information of name, number, position and organization about the caller and with 4 pieces of information: [0024] (a) "User defined" tags, either defined by the user or by other users of the network. [0025] (b) "Canned" tags, represented as either text or icons, referencing publicly or privately available information about the person, including the caller's relationship to a known group, such as the caller's belonging to, or being employed by, an organization or social network. [0026] (c) "System" tags indicating actions such as whether the call should be blocked, or classified as spam, or recorded. Such tags may be automatically acted on by the telephone or computer system and may not be represented graphically in the incoming call screen. [0027] (d) One or more Value Scales, consisting either of graphical or textual information, and showing the likely value of the phone call or the value or reputation of the caller. Thus, VOIP server  with privately exchanging the information about the caller to the callee ).  
Kuykendall does not explicitly disclose whether the originator of the call or message is present in at least one of a plurality of lists of identifiers of originators of calls or messages ; handling, at the call processing system, the call or message differently based on which list of identifiers in which the originator is present.
 	However, I’Anson in analogous art discloses(fig.3)  whether the originator of the call or message is present in at least one of a plurality of lists of identifiers of originators of calls or messages ( par 0011 the step of accessing comprises accessing a data store representing a white or blacklist , i.e. a plurality of list of identifiers, of approved or barred caller identifications.  par 0033 The calling line identity allocated by the gateway 110 may, for example, be the same calling line identity for all VoIP terminal originated calls, or a caller line identity allocated from a pool of available caller line identities allocated to the VoIP service provider or a predetermined allocated number.  And 0048  When a VoIP call establishment request is received by the gateway (step 402) the request is forwarded to the service control and gateway 304 which extracts, or otherwise obtains (step 404) both the VoIP identifier of the originating VoIP terminal and the SIP address used to identify the called mobile terminal 206. The extracted identifiers are passed to an identity mapping module 308.  And  0052 The call control database 302 may be used either as a so-called `blacklist`, that is to store, for each subscriber of the mobile network 204, zero or more VoIP identifiers from which call establishment requests are to be barred, or as a so-called `white list`, that is to store, for each subscriber of the mobile network 204, zero or more VoIP identifiers from which call establishment requests are authorised. and  par 0053  Preferably, the call control database 302 is arranged to store the actual telephone subscriber number of the mobile network subscriber together with any associated white or black listed VoIP client identifiers. Alternatively, however, where the mobile network subscriber has a SIP address mapped to his telephone subscriber number, the call control database 302 may be additionally, or alternatively, be arranged to store the SIP address, such as SIP:bob-mobilephone@voip-provider.com, together with any associated white or black listed VoIP client identifiers);
 	 handling, at the call processing system (par 0052 The call control database 302  ), the call or message differently based on which list of identifiers in which the originator is present ( par 0052 The call control database 302 may be used either as a so-called `blacklist`, that is to store, for each subscriber of the mobile network 204, zero or more VoIP identifiers from which call establishment requests are to be barred, or as a so-called `white list`, that is to store, for each subscriber of the mobile network 204, zero or more VoIP identifiers from which call establishment requests are authorized.     and par 0053  Preferably, the call control database 302 is arranged to store the actual telephone subscriber number of the mobile network subscriber together with any associated white or black listed VoIP client identifiers. Alternatively, however, where the mobile network subscriber has a SIP address mapped to his telephone subscriber number, the call control database 302 may be additionally, or alternatively, be arranged to store the SIP address, such as SIP:bob-mobilephone@voip-provider.com, together with any associated white or black listed VoIP client identifiers).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuykendall et al US 2009/0136013 in view of I’Anson US 2009/0180603.

 	As per claim 1, Kuykendall discloses a method, implemented in a computer system comprising a processor, memory accessible by the processor, and computer program instructions stored in the memory and executable by the processor ( par 0007a system comprised of software application running on a telephone or a local computer   ) , the method comprising:
 	 receiving, at a call processing system, a call or message from an originator to a recipient user of the call processing system [par 0053  An Incoming Call (101) event, i.e. call or message,  will be detected, i.e. receiving,  on a device operating platform (at a call processing system)]; 
determining, at the call processing system, whether the originator of the call or message is present of identifiers of originators of calls or messages ( par 0004 the callee to determine, i.e. determining,  the identity of the caller prior to answering the telephone call. Caller identification, also known as Automated Number Identification (ANI) or Originating Line Information (OLI) and provides information about the telephone number from which the incoming call is originating, and frequently the name of the subscriber of that number. However, while such information may identify a caller and par 0009 determine the recommended disposition of the call); and
 handling, at the call processing system, the call or message differently based on which identifiers in which the originator is present ( par 0008 0008] The query to the database(s) will include the ANI (which is normally the originating phone number) and presents to the user (the "callee") enough information that the callee (or the software running on his telephone or local computer) can decide, i.e. handling,  to accept or reject the call. If the callee uses VOIP, the VOIP server, i.e. handling the call from the caller can initiate the query to the server, which will process the request and then notify the client of its analysis of the incoming call), 
wherein the call processing system is a VOIP based private branch exchange (par 0008/0016 the callee uses VOIP, the VOIP server, i.e. handling the call from the caller can initiate the query to the server and par 0021 Some information can be pre-filled in based on the phone's internal phone book or the server's , i.e. private branch exchange,  knowledge of the call (e.g., the other party's name and business) or characteristics of the call and 0027 at the start of a call, as the phone is ringing, the user may be presented with the standard contact information of name, number, position and organization about the caller and with 4 pieces of information: [0024] (a) "User defined" tags, either defined by the user or by other users of the network. [0025] (b) "Canned" tags, represented as either text or icons, referencing publicly or privately available information about the person, including the caller's relationship to a known group, such as the caller's belonging to, or being employed by, an organization or social network. [0026] (c) "System" tags indicating actions such as whether the call should be blocked, or classified as spam, or recorded. Such tags may be automatically acted on by the telephone or computer system and may not be represented graphically in the incoming call screen. [0027] (d) One or more Value Scales, consisting either of graphical or textual information, and showing the likely value of the phone call or the value or reputation of the caller. Thus, VOIP server  with privately exchanging the information about the caller to the callee ).  
Kuykendall does not explicitly disclose whether the originator of the call or message is present in at least one of a plurality of lists of identifiers of originators of calls or messages ; handling, at the call processing system, the call or message differently based on which list of identifiers in which the originator is present.
 	However, I’Anson in analogous art discloses(fig.3)  whether the originator of the call or message is present in at least one of a plurality of lists of identifiers of originators of calls or messages ( par 0011 the step of accessing comprises accessing a data store representing a white or blacklist , i.e. a plurality of list of identifiers, of approved or barred caller identifications.  par 0033 The calling line identity allocated by the gateway 110 may, for example, be the same calling line identity for all VoIP terminal originated calls, or a caller line identity allocated from a pool of available caller line identities allocated to the VoIP service provider or a predetermined allocated number.  And 0048  When a VoIP call establishment request is received by the gateway (step 402) the request is forwarded to the service control and gateway 304 which extracts, or otherwise obtains (step 404) both the VoIP identifier of the originating VoIP terminal and the SIP address used to identify the called mobile terminal 206. The extracted identifiers are passed to an identity mapping module 308.  And  0052 The call control database 302 may be used either as a so-called `blacklist`, that is to store, for each subscriber of the mobile network 204, zero or more VoIP identifiers from which call establishment requests are to be barred, or as a so-called `white list`, that is to store, for each subscriber of the mobile network 204, zero or more VoIP identifiers from which call establishment requests are authorised. and  par 0053  Preferably, the call control database 302 is arranged to store the actual telephone subscriber number of the mobile network subscriber together with any associated white or black listed VoIP client identifiers. Alternatively, however, where the mobile network subscriber has a SIP address mapped to his telephone subscriber number, the call control database 302 may be additionally, or alternatively, be arranged to store the SIP address, such as SIP:bob-mobilephone@voip-provider.com, together with any associated white or black listed VoIP client identifiers) ; 

 	 handling, at the call processing system (par 0052 The call control database 302  ), the call or message differently based on which list of identifiers in which the originator is present ( par 0052 The call control database 302 may be used either as a so-called `blacklist`, that is to store, for each subscriber of the mobile network 204, zero or more VoIP identifiers from which call establishment requests are to be barred, or as a so-called `white list`, that is to store, for each subscriber of the mobile network 204, zero or more VoIP identifiers from which call establishment requests are authorized.     and par 0053  Preferably, the call control database 302 is arranged to store the actual telephone subscriber number of the mobile network subscriber together with any associated white or black listed VoIP client identifiers. Alternatively, however, where the mobile network subscriber has a SIP address mapped to his telephone subscriber number, the call control database 302 may be additionally, or alternatively, be arranged to store the SIP address, such as SIP:bob-mobilephone@voip-provider.com, together with any associated white or black listed VoIP client identifiers. ).

Applying a known technique to a known device(method, or product) ready for improvement to yield predictable results.
 A person having ordinary skill in the art before the effective filling date of the invention would have found it obvious to apply the white list or black list to identify the call as taught by I’Anson, providing the incoming caller information to the user as taught by the Kuykendall to provide the authorized call to the client and thus, the motivation would provide more VoIP identifiers from which call establishment requests are authorized(par 0052).


 	As per claim 2, Kuykendall in view of I’Anson discloses the method of claim 1, Kuykendall discloses wherein the originator of a call is identified based on an Automatic Number Identification (ANI) (  par 0016] The server also collects other dynamic information that may be available about the call such as any telephony switching information (e.g., SS7 information) that is available, source IP number and IP block for VOIP call, time of day, and information that can be obtained by analyzing the numbers contained in the ANI, such as determining that a number is invalid (e.g., 000-000-0000), or is a toll free or local number, or identifying the owner or service provider for a number or a block of numbers. This information will be saved on the server in hashed tables, files and databases. Some information may also be saved on the client--the local computer or telephone).  

 	As per claim 3, Kuykendall in view of I’Anson discloses the method of claim 1, Kuykendall discloses wherein the originator of a message is identified based on an identifier associated with the message, the identifier comprising at least one of a telephone number, a non-telephone number digit strings, and a network address ( [0008] The query to the database(s) will include the ANI (which is normally the originating phone number) and presents to the user (the "callee") enough information that the callee (or the software running on his telephone or local computer) can decide to accept or reject the call. If the callee uses VOIP, the VOIP server can initiate the query to the server, which will process the request and then notify the client of its analysis of the incoming call.).  

 	As per claim 4,  Kuykendall in view of I’Anson discloses the method of claim 1, I’Anson discloses wherein the recipient user has a plurality of lists of identifiers of originators of calls or messages and the call is handled using the recipient user's plurality of lists ( par 0011 the step of accessing comprises accessing a data store representing a white or blacklist , i.e. a plurality of list of identifiers, of approved or barred caller identifications.).  

 	As per claim 5, Kuykendall in view of I’Anson discloses The method of claim 4, I’Anson discloses wherein at least some other users of the call processing system other than the recipient user have lists of identifiers of originators of calls or messages and the call is handled using at some of the lists of identifiers of the other users [ par 0052 The call control database 302   and  par 0052 The call control database 302 may be used either as a so-called `blacklist`, that is to store, for each subscriber of the mobile network 204, zero or more VoIP identifiers from which call establishment requests are to be barred, or as a so-called `white list`, that is to store, for each subscriber of the mobile network 204, zero or more VoIP identifiers from which call establishment requests are authorized.  and par 0053  Preferably, the call control database 302 is arranged to store the actual telephone subscriber number of the mobile network subscriber together with any associated white or black listed VoIP client identifiers. Alternatively, however, where the mobile network subscriber has a SIP address mapped to his telephone subscriber number, the call control database 302 may be additionally, or alternatively, be arranged to store the SIP address, such as SIP:bob-mobilephone@voip-provider.com, together with any associated white or black listed VoIP client identifiers].  

 	As per claim 6, Kuykendall discloses a system comprising a processor, memory accessible by the processor, and computer program instructions stored in the memory and executable by the processor to perform ( par 0007a system comprised of software application running on a telephone or a local computer   ):
receiving, at a call processing system, a call or message from an originator to a recipient user of the call processing system [par 0053  An Incoming Call (101) event, i.e. call or message,  will be detected, i.e. receiving,  on a device operating platform (at a call processing system)]; 
determining, at the call processing system, whether the originator of the call or message is present of identifiers of originators of calls or messages ( par 0004 the callee to determine, i.e. determining,  the identity of the caller prior to answering the telephone call. Caller identification, also known as Automated Number Identification (ANI) or Originating Line Information (OLI) and provides information about the telephone number from which the incoming call is originating, and frequently the name of the subscriber of that number. However, while such information may identify a caller and par 0009 determine the recommended disposition of the call); and
 handling, at the call processing system, the call or message differently based on which identifiers in which the originator is present ( par 0008 0008] The query to the database(s) will include the ANI (which is normally the originating phone number) and presents to the user (the "callee") enough information that the callee (or the software running on his telephone or local computer) can decide, i.e. handling,  to accept or reject the call. If the callee uses VOIP, the VOIP server, i.e. handling the call from the caller can initiate the query to the server, which will process the request and then notify the client of its analysis of the incoming call), 
wherein the call processing system is a VOIP based private branch exchange (par 0008/0016 the callee uses VOIP, the VOIP server, i.e. handling the call from the caller can initiate the query to the server and par 0021 Some information can be pre-filled in based on the phone's internal phone book or the server's , i.e. private branch exchange,  knowledge of the call (e.g., the other party's name and business) or characteristics of the call and 0027 at the start of a call, as the phone is ringing, the user may be presented with the standard contact information of name, number, position and organization about the caller and with 4 pieces of information: [0024] (a) "User defined" tags, either defined by the user or by other users of the network. [0025] (b) "Canned" tags, represented as either text or icons, referencing publicly or privately available information about the person, including the caller's relationship to a known group, such as the caller's belonging to, or being employed by, an organization or social network. [0026] (c) "System" tags indicating actions such as whether the call should be blocked, or classified as spam, or recorded. Such tags may be automatically acted on by the telephone or computer system and may not be represented graphically in the incoming call screen. [0027] (d) One or more Value Scales, consisting either of graphical or textual information, and showing the likely value of the phone call or the value or reputation of the caller. Thus, VOIP server  with privately exchanging the information about the caller to the callee ).  

Kuykendall does not explicitly disclose whether the originator of the call or message is present in at least one of a plurality of lists of identifiers of originators of calls or messages ; handling, at the call processing system, the call or message differently based on which list of identifiers in which the originator is present.

 	However, I’Anson in analogous art discloses(fig.3)  whether the originator of the call or message is present in at least one of a plurality of lists of identifiers of originators of calls or messages ( par 0011 the step of accessing comprises accessing a data store representing a white or blacklist , i.e. a plurality of list of identifiers, of approved or barred caller identifications.  par 0033 The calling line identity allocated by the gateway 110 may, for example, be the same calling line identity for all VoIP terminal originated calls, or a caller line identity allocated from a pool of available caller line identities allocated to the VoIP service provider or a predetermined allocated number.  And 0048  When a VoIP call establishment request is received by the gateway (step 402) the request is forwarded to the service control and gateway 304 which extracts, or otherwise obtains (step 404) both the VoIP identifier of the originating VoIP terminal and the SIP address used to identify the called mobile terminal 206. The extracted identifiers are passed to an identity mapping module 308.  And  0052 The call control database 302 may be used either as a so-called `blacklist`, that is to store, for each subscriber of the mobile network 204, zero or more VoIP identifiers from which call establishment requests are to be barred, or as a so-called `white list`, that is to store, for each subscriber of the mobile network 204, zero or more VoIP identifiers from which call establishment requests are authorised. and  par 0053  Preferably, the call control database 302 is arranged to store the actual telephone subscriber number of the mobile network subscriber together with any associated white or black listed VoIP client identifiers. Alternatively, however, where the mobile network subscriber has a SIP address mapped to his telephone subscriber number, the call control database 302 may be additionally, or alternatively, be arranged to store the SIP address, such as SIP:bob-mobilephone@voip-provider.com, together with any associated white or black listed VoIP client identifiers) ; 

 	 handling, at the call processing system (par 0052 The call control database 302  ), the call or message differently based on which list of identifiers in which the originator is present ( par 0052 The call control database 302 may be used either as a so-called `blacklist`, that is to store, for each subscriber of the mobile network 204, zero or more VoIP identifiers from which call establishment requests are to be barred, or as a so-called `white list`, that is to store, for each subscriber of the mobile network 204, zero or more VoIP identifiers from which call establishment requests are authorized.     and par 0053  Preferably, the call control database 302 is arranged to store the actual telephone subscriber number of the mobile network subscriber together with any associated white or black listed VoIP client identifiers. Alternatively, however, where the mobile network subscriber has a SIP address mapped to his telephone subscriber number, the call control database 302 may be additionally, or alternatively, be arranged to store the SIP address, such as SIP:bob-mobilephone@voip-provider.com, together with any associated white or black listed VoIP client identifiers. ).

Applying a known technique to a known device(method, or product) ready for improvement to yield predictable results.
 A person having ordinary skill in the art before the effective filling date of the invention would have found it obvious to apply the white list or black list to identify the call as taught by I’Anson, providing the incoming caller information to the user as taught by the Kuykendall to provide the authorized call to the client and thus, the motivation would provide more VoIP identifiers from which call establishment requests are authorized(par 0052).


 	As per claim 7, Kuykendall in view of I’Anson discloses The system of claim 6, Kuykendall discloses wherein the originator of a call is identified based on an Automatic Number Identification (ANI) (  par 0016] The server also collects other dynamic information that may be available about the call such as any telephony switching information (e.g., SS7 information) that is available, source IP number and IP block for VOIP call, time of day, and information that can be obtained by analyzing the numbers contained in the ANI, such as determining that a number is invalid (e.g., 000-000-0000), or is a toll free or local number, or identifying the owner or service provider for a number or a block of numbers. This information will be saved on the server in hashed tables, files and databases. Some information may also be saved on the client--the local computer or telephone).  

 	As per claim 8. Kuykendall in view of I’Anson discloses The system of claim 6, Kuykendall discloses wherein the originator of a message is identified based on an identifier associated with the message, the identifier comprising at least one of a telephone number, a non-telephone number digit strings, and a network address ( [0008] The query to the database(s) will include the ANI (which is normally the originating phone number) and presents to the user (the "callee") enough information that the callee (or the software running on his telephone or local computer) can decide to accept or reject the call. If the callee uses VOIP, the VOIP server can initiate the query to the server, which will process the request and then notify the client of its analysis of the incoming call.).  

 	As per claim 9. Kuykendall in view of I’Anson discloses The system of claim 6, I’Anson discloses wherein the recipient user has a plurality of lists of identifiers of originators of calls or messages and the call is handled using the recipient user's plurality of lists ( par 0011 the step of accessing comprises accessing a data store representing a white or blacklist , i.e. a plurality of list of identifiers, of approved or barred caller identifications.).  

 	As per claim 10. Kuykendall in view of I’Anson discloses The system of claim 9, I’Anson discloses wherein at least some other users of the call processing system other than the recipient user have lists of identifiers of originators of calls or messages and the call is handled using at some of the lists of identifiers of the other users [ par 0052 The call control database 302   and  par 0052 The call control database 302 may be used either as a so-called `blacklist`, that is to store, for each subscriber of the mobile network 204, zero or more VoIP identifiers from which call establishment requests are to be barred, or as a so-called `white list`, that is to store, for each subscriber of the mobile network 204, zero or more VoIP identifiers from which call establishment requests are authorized.  and par 0053  Preferably, the call control database 302 is arranged to store the actual telephone subscriber number of the mobile network subscriber together with any associated white or black listed VoIP client identifiers. Alternatively, however, where the mobile network subscriber has a SIP address mapped to his telephone subscriber number, the call control database 302 may be additionally, or alternatively, be arranged to store the SIP address, such as SIP:bob-mobilephone@voip-provider.com, together with any associated white or black listed VoIP client identifiers].  

 	As per claim 11, Kuykendall discloses  A computer program product comprising a non-transitory computer readable storage having program instructions embodied therewith, the program instructions executable by a computer, to cause the computer to perform a method comprising ( par 0007a system comprised of software application running on a telephone or a local computer )):
 	 receiving, at a call processing system, a call or message from an originator to a recipient user of the call processing system [par 0053  An Incoming Call (101) event, i.e. call or message,  will be detected, i.e. receiving,  on a device operating platform (at a call processing system)]; 
determining, at the call processing system, whether the originator of the call or message is present of identifiers of originators of calls or messages ( par 0004 the callee to determine, i.e. determining,  the identity of the caller prior to answering the telephone call. Caller identification, also known as Automated Number Identification (ANI) or Originating Line Information (OLI) and provides information about the telephone number from which the incoming call is originating, and frequently the name of the subscriber of that number. However, while such information may identify a caller and par 0009 determine the recommended disposition of the call); and
 handling, at the call processing system, the call or message differently based on which identifiers in which the originator is present ( par 0008 0008] The query to the database(s) will include the ANI (which is normally the originating phone number) and presents to the user (the "callee") enough information that the callee (or the software running on his telephone or local computer) can decide, i.e. handling,  to accept or reject the call. If the callee uses VOIP, the VOIP server, i.e. handling the call from the caller can initiate the query to the server, which will process the request and then notify the client of its analysis of the incoming call), 
wherein the call processing system is a VOIP based private branch exchange (par 0008/0016 the callee uses VOIP, the VOIP server, i.e. handling the call from the caller can initiate the query to the server and par 0021 Some information can be pre-filled in based on the phone's internal phone book or the server's , i.e. private branch exchange,  knowledge of the call (e.g., the other party's name and business) or characteristics of the call and 0027 at the start of a call, as the phone is ringing, the user may be presented with the standard contact information of name, number, position and organization about the caller and with 4 pieces of information: [0024] (a) "User defined" tags, either defined by the user or by other users of the network. [0025] (b) "Canned" tags, represented as either text or icons, referencing publicly or privately available information about the person, including the caller's relationship to a known group, such as the caller's belonging to, or being employed by, an organization or social network. [0026] (c) "System" tags indicating actions such as whether the call should be blocked, or classified as spam, or recorded. Such tags may be automatically acted on by the telephone or computer system and may not be represented graphically in the incoming call screen. [0027] (d) One or more Value Scales, consisting either of graphical or textual information, and showing the likely value of the phone call or the value or reputation of the caller. Thus, VOIP server  with privately exchanging the information about the caller to the callee ).  
Kuykendall does not explicitly disclose whether the originator of the call or message is present in at least one of a plurality of lists of identifiers of originators of calls or messages ; handling, at the call processing system, the call or message differently based on which list of identifiers in which the originator is present.

 	However, I’Anson in analogous art discloses(fig.3)  whether the originator of the call or message is present in at least one of a plurality of lists of identifiers of originators of calls or messages ( par 0011 the step of accessing comprises accessing a data store representing a white or blacklist , i.e. a plurality of list of identifiers, of approved or barred caller identifications.  par 0033 The calling line identity allocated by the gateway 110 may, for example, be the same calling line identity for all VoIP terminal originated calls, or a caller line identity allocated from a pool of available caller line identities allocated to the VoIP service provider or a predetermined allocated number.  And 0048 When a VoIP call establishment request is received by the gateway (step 402) the request is forwarded to the service control and gateway 304 which extracts, or otherwise obtains (step 404) both the VoIP identifier of the originating VoIP terminal and the SIP address used to identify the called mobile terminal 206. The extracted identifiers are passed to an identity mapping module 308.  And  0052 The call control database 302 may be used either as a so-called `blacklist`, that is to store, for each subscriber of the mobile network 204, zero or more VoIP identifiers from which call establishment requests are to be barred, or as a so-called `white list`, that is to store, for each subscriber of the mobile network 204, zero or more VoIP identifiers from which call establishment requests are authorised. and  par 0053  Preferably, the call control database 302 is arranged to store the actual telephone subscriber number of the mobile network subscriber together with any associated white or black listed VoIP client identifiers. Alternatively, however, where the mobile network subscriber has a SIP address mapped to his telephone subscriber number, the call control database 302 may be additionally, or alternatively, be arranged to store the SIP address, such as SIP:bob-mobilephone@voip-provider.com, together with any associated white or black listed VoIP client identifiers) ; 

 	 handling, at the call processing system (par 0052 The call control database 302  ), the call or message differently based on which list of identifiers in which the originator is present ( par 0052 The call control database 302 may be used either as a so-called `blacklist`, that is to store, for each subscriber of the mobile network 204, zero or more VoIP identifiers from which call establishment requests are to be barred, or as a so-called `white list`, that is to store, for each subscriber of the mobile network 204, zero or more VoIP identifiers from which call establishment requests are authorized.     and par 0053  Preferably, the call control database 302 is arranged to store the actual telephone subscriber number of the mobile network subscriber together with any associated white or black listed VoIP client identifiers. Alternatively, however, where the mobile network subscriber has a SIP address mapped to his telephone subscriber number, the call control database 302 may be additionally, or alternatively, be arranged to store the SIP address, such as SIP:bob-mobilephone@voip-provider.com, together with any associated white or black listed VoIP client identifiers. ).

Applying a known technique to a known device(method, or product) ready for improvement to yield predictable results.
 A person having ordinary skill in the art before the effective filling date of the invention would have found it obvious to apply the white list or black list to identify the call as taught by I’Anson, providing the incoming caller information to the user as taught by the Kuykendall to provide the authorized call to the client and thus, the motivation would provide more VoIP identifiers from which call establishment requests are authorized(par 0052).

 	As per claim 12, Kuykendall in view of I’Anson discloses the computer program product of claim 11, Kuykendall discloses  wherein the originator of a call is identified based on an Automatic Number Identification (ANI) ( par 0016] The server also collects other dynamic information that may be available about the call such as any telephony switching information (e.g., SS7 information) that is available, source IP number and IP block for VOIP call, time of day, and information that can be obtained by analyzing the numbers contained in the ANI, such as determining that a number is invalid (e.g., 000-000-0000), or is a toll free or local number, or identifying the owner or service provider for a number or a block of numbers. This information will be saved on the server in hashed tables, files and databases. Some information may also be saved on the client--the local computer or telephone).  

 	As per claim 13. Kuykendall in view of I’Anson discloses The computer program product of claim 11, Kuykendall discloses wherein the originator of a message is identified based on an identifier associated with the message, the identifier comprising at least one of a telephone number, a non-telephone number digit strings, and a network address ( [0008] The query to the database(s) will include the ANI (which is normally the originating phone number) and presents to the user (the "callee") enough information that the callee (or the software running on his telephone or local computer) can decide to accept or reject the call. If the callee uses VOIP, the VOIP server can initiate the query to the server, which will process the request and then notify the client of its analysis of the incoming call.).  


 	As per claim 14. Kuykendall in view of I’Anson discloses The computer program product of claim 11, I’Anson discloses wherein the recipient user has a plurality of lists of identifiers of originators of calls or messages and the call is handled using the recipient user's plurality of lists ( par 0011 the step of accessing comprises accessing a data store representing a white or blacklist , i.e. a plurality of list of identifiers, of approved or barred caller identifications.).  

 	As per claim 15. Kuykendall in view of I’Anson discloses The computer program product of claim 14, I’Anson discloses wherein at least some other users of the call processing system other than the recipient user have lists of identifiers of originators of calls or messages and the call is handled using at some of the lists of identifiers of the other users [ par 0052 The call control database 302   and  par 0052 The call control database 302 may be used either as a so-called `blacklist`, that is to store, for each subscriber of the mobile network 204, zero or more VoIP identifiers from which call establishment requests are to be barred, or as a so-called `white list`, that is to store, for each subscriber of the mobile network 204, zero or more VoIP identifiers from which call establishment requests are authorized.  and par 0053  Preferably, the call control database 302 is arranged to store the actual telephone subscriber number of the mobile network subscriber together with any associated white or black listed VoIP client identifiers. Alternatively, however, where the mobile network subscriber has a SIP address mapped to his telephone subscriber number, the call control database 302 may be additionally, or alternatively, be arranged to store the SIP address, such as SIP:bob-mobilephone@voip-provider.com, together with any associated white or black listed VoIP client identifiers].  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	 Judge et al 10,230849 discloses VoIP call connections can be handled using a variety of different protocols, mechanisms and systems. For example, VoIP endpoint (or user agents) devices can communicate using peer-to-peer (P2P) techniques. The media from the endpoints can be sent directly between session participants without changing the format of the audio media, or providing additional functionality (e.g., using the same transmission protocol throughout the transport/transmission path between the endpoints). Proxy servers can be used in the call routing path between endpoints by forwarding call setup and teardown controls between endpoints. As such, proxy servers are primarily passive in nature and do not change the P2P relationship between endpoint devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496